Citation Nr: 1502057	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 

2. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945.  He died in October 2009.  The appellant is the deceased Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), and was subsequently transferred to the RO in Togus, Maine.

A videoconference hearing before the undersigned Veterans Law Judge was held in September 2014.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDING OF FACT

The Veteran, who was not a prisoner of war, died more than 64 years after his discharge from service and was not rated totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death.


CONCLUSION OF LAW

The elements for establishing basic entitlement to DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of the appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II. The Merits of the Claim

If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999, with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

By way of history, in January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.  In Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the application of amended 38 C.F.R. § 3.22, the implementing regulation for section 1318, may be applied retroactively to section 1318 claims filed prior to the regulatory change.  Additionally, the Federal Circuit has held that § 3.22 applies retroactively to those DIC claims even where an appellant filed the claim after the United States Court of Appeals for Veterans Claims decided Green v. Brown, 10 Vet. App. 111 (1997), which authorized the theory of hypothetical entitlement.  Moffit v. Shinseki, 26 Vet. App. 424 (2014); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009). 

In this case, the Veteran died in October 2009, and the appellant filed her claim for DIC benefits in November 2009.  Because the appellant filed her claim for DIC after the 2000 regulation precluding hypothetical entitlement went into effect, hypothetical entitlement is not available as a basis on which to grant section 1318 DIC benefits.  Rather, the revised regulation defines "entitled to receive" to include when a veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:

(1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or 

(2) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section; or 

(3) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (a)(2), but was not receiving compensation because: (i) VA was paying the compensation to the veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (iii) The veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (v) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 

38 C.F.R. § 3.22(b) (2014). 

In this case, prior to the Veteran's death, service connection was in effect for depression (claimed as posttraumatic stress disorder) associated with arthritis, traumatic L-5, S-1 with loss intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, Muscle Group XVII; multiple scars, postoperative to the abdomen with hernia, ventral and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive left ilium now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity.  Significantly, none of these disabilities resulted in a continuous total disability rating throughout the applicable time frame.  Rather, his combined evaluation was 70 percent disabling before April 8, 2004, and 90 percent disabling from April 8, 2004, at which time the Veteran was also granted a total rating based on individual unemployability.  The requirement of having a service-connected disability rated totally disabling was only met from April 2004, until the Veteran's death in October 2009 - a period of  five years.  As such, the Board finds that the Veteran was not "in receipt of" compensation for a service-connected disability rated as totally disabling for 10 or more years immediately preceding death.

Further, the Board finds that the Veteran was not "entitled to receive" compensation for a service-connected disability rated as totally disabling for 10 or more years immediately preceding death.  In this regard, the Board emphasizes that "hypothetical entitlement" as an additional basis for establishing eligibility is prohibited.  Moreover, the appellant has not claimed entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 based on the submission of new and material evidence to reopen a previously final VA decision, nor does a review of the claims file demonstrate that such new and material evidence has been received.

In addition, it has not been established that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.

The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2014).  See Fugo v. Brown, 6 Vet. App. 40 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim.  Moreover, to the extent that the appellant continues to assert that the Veteran's death was hastened by his overall diminished health due to service-connected disabilities, the Board finds that the appellant's current allegations are insufficient to raise a motion for CUE.

Thus, there is nothing to change the fact that the evidence does not reflect that the Veteran was a POW or that the Veteran, who died 64 years after his discharge from service (rendering inapplicable the 5-year provision), had no service-connected disability rated as totally disabling for at least 10 years prior to his death. 

For all the foregoing reasons, the Board must conclude that the appellant has failed to state a claim upon which relief may be granted and, as a matter of law, her claim for DIC benefits under the provisions of 38 U.S.C. § 1318 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's service connection cause of death claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

According to the Veteran's death certificate, he died in October 2009, with the immediate cause of death identified as respiratory arrest/pneumonia, with underlying causes identified as congestive heart failure/coronary artery disease, renal failure, and multiple system atrophy. 

As stated above, at the time of the Veteran's death, he was service connected for depression (claimed as posttraumatic stress disorder) associated with arthritis, traumatic L-5, S-1 with loss intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, Muscle Group XVII; multiple scars, postoperative to the abdomen with hernia, ventral and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive left ilium now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity.

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she alleges that the metallic foreign bodies from his service-connected gunshot wounds led to the multiple system atrophy.  

In April 2012, a VA disabilities benefits questionnaire was completed regarding the Veteran's cause of death.  Upon review of the claims file, the VA examiner opined that it was less likely as not that the Veteran's service-connected disabilities contributed, even in combination, to his death.  In addition, the VA examiner stated there was no evidence in the medical literature or consensus among medical experts that this type of causal relationship existed.  The Board, however, finds that this opinion is inadequate.  The opinion does not specifically address the appellant's contention that the metallic foreign bodies from his service-connected gunshot wounds led to the multiple system atrophy.  Thus, on remand, the claims file should be forwarded to the prior examiner or another VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.

In addition, it was discussed at the September 2014 Board hearing that additional treatment records, specifically from Dr. D. Stroh, are absent from the claims file.  Therefore, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA and private treatment records which have not been obtained already, to specifically include records from Dr. D. Stroh, as identified by the appellant at the September 2014 Board hearing.  These records must be obtained and associated with the claims file for consideration.  The AOJ should contact the appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that she can provide alternative forms of evidence.

2. Following completion of the above, forward the Veteran's claims file to the April 2012 VA physician or, if he is not available, an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records and October 2009 Certificate of Death which lists the immediate cause of death as respiratory arrest/pneumonia, with underlying causes identified as congestive heart failure/coronary artery disease, renal failure, and multiple system atrophy.  

The examiner should then provide an opinion on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (depression [claimed as posttraumatic stress disorder] associated with arthritis, traumatic L-5, S-1 with loss intervertebral disc space; gunshot wounds, scars, postoperative scars of the left buttock and posterior abdomen with multiple retained foreign bodies, moderately severe, Muscle Group XVII; multiple scars, postoperative to the abdomen with hernia, ventral and abdominal adhesions; traumatic arthritis, L-5, S-1, with loss intervertebral disc space; left sacroiliac arthritis, residuals of gunshot wound and deformity of the left ilium; osteomyelitis, inactive left ilium now healed; cold injury of the right lower extremity; and cold injury of the left lower extremity) caused, materially contributed to, or hastened his death? 

In addressing this question, the VA specialist should specifically address the appellant's argument that the Veteran's metallic foreign bodies from his service-connected gunshot wounds led to the multiple system atrophy and, ultimately, his demise. 

If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered. 

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order,

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


